UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4611
ANTHONY ANTONIO ROGERS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               Henry M. Herlong, Jr., District Judge.
                             (CR-01-1133)

                      Submitted: January 7, 2003

                      Decided: January 31, 2003

  Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. ROGERS
                              OPINION

PER CURIAM:

   Anthony Antonio Rogers appeals his conviction following a guilty
plea to one count of being a felon in possession of a firearm in viola-
tion of 18 U.S.C. §§ 922(g)(1), 924(a)(2) and his sentence to 120
months in prison and three years of supervised release. We affirm.

   Rogers’ counsel filed a brief in accordance with Anders v. Califor-
nia, 386 U.S. 738 (1967). In the Anders brief, Rogers’ counsel briefed
two issues, both of which counsel ultimately concluded were not mer-
itorious: whether the district court fully complied with the require-
ments of Fed. R. Crim. P. 11, and whether the district court erred in
applying the sentencing guidelines. Rogers filed a pro se supplemen-
tal brief raising the two issues addressed by counsel and the additional
issue of whether the indictment was jurisdictionally defective.

   We review violations of Fed. R. Crim. P. 11 for plain error. See
United States v. Martinez, 277 F.3d 517, 524-27 (4th Cir.), cert.
denied, 123 S. Ct. 200 (2002). Under this standard, we exercise our
discretion only to correct errors that are plain, material, or affecting
substantial rights, and which seriously affect the fairness, integrity or
public reputation of judicial proceedings. Id. at 524 (citing United
States v. Olano, 507 U.S. 725, 731-32 (1993)). We have reviewed the
record and find no error.

   We review the district court’s application of the sentencing guide-
lines for clear error as to factual findings; we review legal determina-
tions de novo. United States v. Blake, 81 F.3d 498, 503 (4th Cir.
1996). We have reviewed the district court’s application of the guide-
lines and find no error in Rogers’ sentence to the 120-month statutory
maximum.

   In his supplemental brief, Rogers argues the indictment was juris-
dictionally defective because the Government failed to prove the fire-
arm traveled in interstate commerce. Because Rogers did not raise
this issue in the district court, we review for plain error. Olano, 507
U.S. at 731-32. Because the Government may establish the commerce
                       UNITED STATES v. ROGERS                         3
nexus by showing the firearm was manufactured in another state and
the factual basis adopted by the district court included a statement that
the firearm was manufactured in California, Rogers has shown no
error, plain or otherwise. See United States v. Gallimore, 247 F.3d
134, 138 (4th Cir. 2001); United States v. Nathan, 202 F.3d 230, 234
(4th Cir. 2000).

   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Rogers’ conviction and sentence. We require that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                            AFFIRMED